Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
2.	This Final Office Action is responsive to Applicants’ amendments and arguments, as received 11/30/2021.  Claims 1-17 remain pending, of which claims 1, 13, and 15-16 are independent.

3.	In the Non-Final Office Action dated 08/30/2021, (i) claim objections and (ii) claim rejections were presented under 35 U.S.C. 112(b), which are hereby withdrawn by the Examiner in view of Applicants’ amendments and arguments.  However, based on those same amendments, new grounds of rejection under 35 U.S.C. 112(b) are presented here, which will be detailed in the appropriate section below.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5.	Claims 5-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding the claims 5-6, each of the claims depends directly from independent claim 1.  The claims 5-6 each recite “the first predetermined threshold”, for which there is no proper antecedent basis in the claims 5-6.  Previously, claim 1, from which these claims depend, featured proper antecedent 
Regarding the claim 7, the claim depends directly from independent claim 1.  The claim recites “the predetermined parameter”, for which there is no proper antecedent basis in the claim.  Previously, claim 1, from which the claim depends, featured proper antecedent basis for the term, but the most recent amendments to claim 1 have effectively removed the antecedent basis, thereby rendering claim 7 vague and indefinite for reciting the term but with improper antecedent basis.  The Examiner recommends clarifying amendments to claim 7 that properly introduce and establish the referenced term in accordance with proper antecedent basis.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1-2, 7-8, 10, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0373262 (“Shearer”) in view of U.S. Patent No. 8694983 (“Sobel”).
Regarding claim 1, SHEARER teaches a data processing apparatus (FIG. 1 showing a diagram representing data acquisition and data flow as pertaining to a computing system, e.g. as discussed per [0059] but also [0003] and [0045], and where the depicted system elements (e.g., a computer/client) are part of a framework in which “data streams between computing systems” are secured via digital certificates, as discussed per [0003]) comprising: 
processor circuitry (where the computing system elements, per the cited-to portions mentioned above and for example as shown in FIG. 1, necessarily require a CPU/processor type element, e.g. see [0048]’s mention of “processing devices of a computing device” and [0059]’s mention of “conventional processing … capabilities” as discussed in relation to FIG. 1’s depicted computing system elements) configured to: 
determine whether a decision associated with a process executable by the processor circuitry is to be made … and the decision relating to a level of security provided to the exchange of information … ([0099] discussing the identification of certificates associated with a particular client, the identified certificates are ones that are in violation of rules/exceptions and therefore represent a security vulnerability, such that the identified certificates are presented to a user for the user to take an  and where it is clarified that the process corresponding to an exchange of information between the data processing apparatus and another data processing apparatus (FIG. 1 showing a diagram representing data acquisition and data flow as pertaining to a computing system, e.g. as discussed per [0059] but also [0003] and [0045], and where the depicted system elements (e.g., a computer/client) are part of a framework in which “data streams between computing systems” are secured via digital certificates, as discussed per [0003]), 
in response to determining that the decision is to be made and in response to the decision itself (per Shearer), determine one of a plurality of predetermined actions to be executed based on (i) a security characteristic associated with an execution of the process and (ii) a previously indicated action executable in response to the decision to be made at the data processing apparatus or at one or more other data processing apparatuses connected to the data processing apparatus and execute the determined one of the plurality of predetermined actions (as discussed per the cited-to portions above and particularly Shearer’s [0099]-[0109], the user makes a decision per an action in response to a presented certificate with vulnerabilities (i.e., “a security characteristic”), and the action is one of the enumerated actions per [0100] for example (i.e., “a plurality of predetermined actions” as recited) and once the action is taken it follows that subsequent reliance upon the certificate when presented at a later time is subject to the user’s selected action (i.e., “a previously indicated action” as recited), and that any future securing of the data flow/streaming that is secured by that certificate and subject to the user’s action selection, and execution thereof, constitutes a basis as recited).

As the cited-to portions indicate, e.g. particularly Shearer’s [0099]-[0109], a user is prompted to select from various actions in response to being presented with a certificate identified as a security vulnerability.  Hence, the aforementioned reference contemplates the provision of various “actions” as recited per the further limitations wherein the plurality of predetermined actions comprises two or more of: a first action of selecting a first one of a plurality of predetermined selectable options in order to make the decision to be made, or a second action of indicating that the first one of the plurality of selectable options is recommended for selection in order to make the decision to be made, or a third action of indicating that a second one of the plurality of selectable options is recommended for selection in order to make the decision to be made, or a fourth action of selecting the second one of the plurality of predetermined selectable options in order to make the decision to be made, and wherein the plurality of predetermined actions comprises the second action and the third action.  That said, Shearer does not appear to teach that two such “actions”, e.g. the recited “second action” and “third action”, are subject to being recommended as also recited.  At best, Shearer teaches, e.g. rather vaguely and without much detail in [0097], that an action may be recommended in a specific situation.  Rather, the Examiner relies upon SOBEL to teach what Shearer may otherwise lack, see e.g. Sobel’s FIG. 8 and related discussion at column 15 line 39 – column 16 line 24, where it is taught that a GUI of software change/update recommendations is presented to a user for selection, and where the presented recommendations are multiple in number, and per column 13 lines 57-64 teaching that the software and hence its feasibly updated features may be inclusive of “security-settings.”
Shearer and Sobel both relate to security elements and related choices as posed to a user via a GUI prompt.  Hence, the aforementioned references are similarly directed and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expand Shearer’s framework allowing for a security recommendation and related security 

Regarding claim 2, Shearer in view of Sobel teach the data processing apparatus according to claim 1, as discussed above.  The aforementioned references teach the limitation further comprising user interface circuitry (per “circuitry” generally, Shearer teaches as shown in FIG. 1, necessarily require a CPU/processor type element, e.g. see [0048]’s mention of “processing devices of a computing device” and [0059]’s mention of “conventional processing … capabilities” as discussed in relation to FIG. 1’s depicted computing system elements, and that it logically follows that this circuitry as described would be applied for various steps/tasks as described therein, e.g. including the presenting/prompting of a user and related processing described per Shearer’s [0099] for example which the Examiner equates with a GUI/UI aspect), wherein: 
the second action comprises controlling the user interface circuitry to output information indicative of the decision to be made and to output information indicating that the first one of the plurality of selectable options is recommended for selection, and the third action comprises controlling the user interface circuitry to output information indicative of the decision to be made and to output information indicating that the second one of the plurality of the plurality of selectable options is recommended for selection (Shearer teaches, e.g. rather vaguely and without much detail in [0097], that an action may be recommended in a specific situation; and Sobel’s FIG. 8 and related discussion at column 15 line 39 – column 16 line 24, where it is taught that a GUI of software change/update recommendations is presented to a user for selection, and where the presented 
The motivation to combine the references is as discussed above in relation to claim 1.

Regarding claim 7, Shearer in view of Sobel teach the data processing apparatus according to claim 1, as discussed above.  The aforementioned references teach the limitation further comprising communication circuitry (per “circuitry” generally, Shearer teaches as shown in FIG. 1, necessarily require a CPU/processor type element, e.g. see [0048]’s mention of “processing devices of a computing device” and [0059]’s mention of “conventional processing … capabilities” as discussed in relation to FIG. 1’s depicted computing system elements, and that it logically follows that this circuitry as described would be applied for various steps/tasks as described therein, e.g. including the communication/streaming aspect between devices/systems as discussed per Shearer’s [0003] for example, which the Examiner equates with “communication” as recited) configured to receive the value of the predetermined parameter from another data processing apparatus (Shearer’s FIG. 1 showing a diagram representing data acquisition and data flow as pertaining to a computing system, e.g. as discussed per [0059] but also [0003] and [0045], and where the depicted system elements (e.g., a computer/client) are part of a framework in which “data streams between computing systems” are secured via digital certificates, as discussed per [0003], and where the certificate and entailed information provided therein may feasibly constitute a “parameter” as recited).  The motivation to combine the references is as discussed above in relation to claim 1.

Regarding claim 8, Shearer in view of Sobel teach the data processing apparatus according to claim 1, as discussed above.  The aforementioned references teach the limitation wherein the security characteristic is associated with an activity undertaken using the data processing apparatus comprising the exchange of information between the data processing apparatus and the another data processing apparatus (Shearer’s FIG. 1 showing a diagram representing data acquisition and data flow as pertaining to a computing system, e.g. as discussed per [0059] but also [0003] and [0045], and where the depicted system elements (e.g., a computer/client) are part of a framework in which “data streams between computing systems” are secured via digital certificates, as discussed per [0003], and where the certificates constitute information that governs the amount of security/protection afforded in communications between devices/systems per FIG. 1 and [0003]).  The motivation to combine the references is as discussed above in relation to claim 1.

Regarding claim 10, Shearer in view of Sobel teach the data processing apparatus according to claim 1, as discussed above.  The aforementioned references teach the limitation wherein the process executable in response to the decision to be made is indicated by selection of one of a plurality of predetermined selectable options output by one of the one or more other data processing apparatuses in order to make the decision to be made at the one of the one or more other data processing apparatuses (as discussed per the cited-to portions above and particularly Shearer’s [0099]-[0109], the user makes a decision per an action in response to a presented certificate with vulnerabilities (i.e., “a security characteristic”), and ).  The motivation to combine the references is as discussed above in relation to claim 1.

Regarding claim 12, Shearer in view of Sobel teach the data processing apparatus according to claim 10, as discussed above.  The aforementioned references teach the limitation wherein the one of the one or more other data processing apparatuses is connected to the data processing apparatus via a local network (Shearer’s [0030] discussing a context that is “a company’s network”, and [0031] discussing “the organization’s internal network”, which the Examiner believes, in practice, could be equivalent to a LAN or “local network” as recited).  The motivation to combine the references is as discussed above in relation to claim 1.

Regarding claim 13, the claim features the same or similar limitations as claim 1 discussed above, and is therefore rejected under the same rationale.  Relative to claim 1, this claim more explicitly requires multiple apparatus in communication with one another to perform the inventive concept.  In response, the Examiner refers Applicants to Shearer’s FIG. 1, which provide clarification/context of the multi-component/fragmented aspects of its teachings.

Regarding claim 14, Shearer in view of Sobel teach the data processing apparatus according to claim 1, as discussed above.  The aforementioned references teach a system comprising a data processing apparatus according to claim 1 (Shearer’s FIG. 1, as modified per Sobel – as discussed per the obviousness rejection of claim 1 presented herein).  The motivation to combine the references is as discussed above in relation to claim 1.

Regarding claim 15, the claim features the same or similar limitations as claim 1 discussed above, and is therefore rejected under the same rationale.

Regarding claim 16, the claim features the same or similar limitations as claims 1 and/or 13 discussed above, and is therefore rejected under the same rationale.

Regarding claim 17, the claim features the same or similar limitations as claims 1 and/or 15 discussed above, and is therefore rejected under the same rationale.  Specifically, the claim requires a non-transitory computer readable medium which is taught per Shearer’s [0145] for example (e.g., explicitly mentioning “non-transitory computer-readable media”).


10.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shearer in view of Sobel and further in view of U.S. Patent Application Publication No. 2010/0250336 (“Selinger”).
Regarding claim 3, Shearer in view of Sobel teach the data processing apparatus according to claim 2, as discussed above.  The aforementioned references teach the presentation of selectable options/actions and particularly where they may be deemed to be recommendations, see e.g. the obviousness rejections to claims 1-2.  Accordingly, Shearer in view of Sobel can be understood to teach comprising a display (Shearer’s [0059] mentioning “display capabilities”), wherein: the second action comprises controlling the display to display the information indicative of the decision to be made and information indicative of the plurality of selectable options … and the third action comprises controlling the display to display the information indicative of the decision to be made and information indicative of the plurality of selectable options ... (as discussed above per claims 1-2, and particularly in view of Shearer’s [0099] for example).  While Shearer and Sobel teach presentation/display and recommendation aspects as discussed, Shearer and Sobel do not explicitly teach the additional aspect of making them visually distinguishable as further recited per the additional limitations such that the first one of the plurality of selectable options recommended for selection is visually distinguishable from the other ones of the plurality of selectable options and such that the second one of the plurality of selectable options recommended for selection is visually distinguishable from the other ones of the plurality of selectable options.  Rather, the Examiner relies upon SELINGER to teach what Shearer and Sobel may otherwise lack, see e.g. Selinger’s [0013] discussing visual/visible formatting of selections in a GUI such that the recommended selections/items “are displayed more 
Shearer and Sobel both relate to security elements and related choices as posed to a user via a GUI prompt.  Selinger is similar in the presentation/selection aspect via a GUI.  Hence, the references as mentioned are similarly directed and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expand Shearer’s and Sobel’s combined framework to include the visual emphasis of presented items in a GUI, e.g. as taught per Selinger, with a reasonable expectation of success, to improve the user’s experience by providing more visual feedback that can help a user in making a choice/selection.


11.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shearer in view of Sobel and further in view of U.S. Patent Application Publication No. 2013/0198506 (“Spencer Lewis Smith”).
Regarding claim 4, Shearer in view of Sobel teach the data processing apparatus according to claim 1, as discussed above.  The aforementioned references teach the presentation of selectable options/actions such that a user can make a choice as designed.  However, the previously-cited references are silent as to any time period aspect relating to the selection and execution relating thereto, and therefore do not teach the further limitations as to the second action comprises determining whether selection of one of the plurality of predetermined selectable options within a first predetermined time period has occurred and, when selection of one of the plurality of predetermined selectable options with the first predetermined time period has not occurred, selecting the first one of the plurality of predetermined selectable options in order to make the decision to be made, or the third action comprises determining whether selection of one of the plurality of predetermined selectable options within a second predetermined time period has occurred and, when selection of one of the plurality of predetermined selectable options with the second predetermined time period has not occurred, selecting the second one of the plurality of predetermined selectable options in order to make the decision to be made.  Rather, the Examiner relies upon SMITH to teach what Shearer and Sobel otherwise lack, see e.g. Smith’s [0041] discussing selection of a recommended option (e.g., onscreen, in a menu, etc.) for the user when the user themselves has not made the choice/selection and a time period has run.
Shearer and Sobel both relate to security elements and related choices as posed to a user via a GUI prompt.  Smith teaches a similar selection aspect to a user via a GUI/menu, and hence is similarly directed to some of the user-facing/GUI aspects.  Hence, the references as mentioned are similarly directed and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expand Shearer’s and Sobel’s combined framework to include a timer, e.g. as taught per Smith, with a reasonable expectation of success, to provide users with a more intuitive experience that selectively and appropriately guides the user along in the process/program flow as deemed necessary by the framework to accomplish its objectives for example.


12.	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Shearer in view of Sobel and further in view of U.S. Patent No. 6785820 (“Muttik”).
Regarding claim 5, Shearer in view of Sobel teach the data processing apparatus according to claim 1, as discussed above.  The aforementioned references teach the further limitation wherein: the plurality of predetermined actions comprises the first action (as discussed per the cited-to portions above in regard to claim 1 for example, Shearer’s [0099]-[0109] teaches how the user makes a decision per an action in response to a presented certificate with vulnerabilities).  Shearer and Sobel do not teach in response to determining that the decision is to be made, the processor circuitry is configured to determine and to execute the first action when the value of the predetermined parameter is less than a second predetermined threshold, the second predetermined threshold being less than the first predetermined threshold.  Rather, the Examiner relies upon MUTTIK to teach what Shearer and Sobel may otherwise lack, see e.g. Muttik’s column 3 lines 51-56 and column 7 lines 14-35 teaching that, based on a parameter comparison, the security update is selectively applied, which is equivalent to selecting an update such that a decision to update in that selective manner is made, and further per Muttik’s column 7 lines 56-62 discussing the use of thresholds to determine whether a security update is applied, the threshold relating to the parameter comparison where the threshold is feasible a parameter level that must be met/exceeded/etc for the comparison to indicate that the update should be performed for example.
Shearer and Sobel both relate to security elements and related choices as posed to a user via a GUI prompt.  Muttik teaches a similar selection aspect to a user via a GUI/menu, particularly as relating to security etc., and hence is similarly directed to some of the user-facing/GUI aspects.  Hence, the references as mentioned are similarly directed and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expand Shearer’s and Sobel’s combined framework to include a threshold, e.g. as taught per Muttik, with a reasonable expectation of success, to facilitate selection on a user’s behalf based on some criteria that can be defined/tuned etc. per the state of the art.

Regarding claim 6, Shearer in view of Sobel teach the data processing apparatus according to claim 1, as discussed above.  The aforementioned references teach the further limitation wherein: the plurality of predetermined actions comprises the fourth action (as discussed per the cited-to portions above in regard to claim 1 for example, Shearer’s [0099]-[0109] teaches how the user makes a decision in response to determining that the decision is to be made, the processor circuitry is configured to determine and to execute the fourth action when the value of the predetermined parameter is greater than a third predetermined threshold, the third predetermined threshold being less than the first predetermined threshold.  Rather, the Examiner relies upon MUTTIK to teach what Shearer and Sobel may otherwise lack, see e.g. Muttik’s column 3 lines 51-56 and column 7 lines 14-35 teaching that, based on a parameter comparison, the security update is selectively applied, which is equivalent to selecting an update such that a decision to update in that selective manner is made, and further per Muttik’s column 7 lines 56-62 discussing the use of thresholds to determine whether a security update is applied, the threshold relating to the parameter comparison where the threshold is feasible a parameter level that must be met/exceeded/etc for the comparison to indicate that the update should be performed for example.
Shearer and Sobel both relate to security elements and related choices as posed to a user via a GUI prompt.  Muttik teaches a similar selection aspect to a user via a GUI/menu, particularly as relating to security etc., and hence is similarly directed to some of the user-facing/GUI aspects.  Hence, the references as mentioned are similarly directed and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expand Shearer’s and Sobel’s combined framework to include a threshold, e.g. as taught per Muttik, with a reasonable expectation of success, to facilitate selection on a user’s behalf based on some criteria that can be defined/tuned etc. per the state of the art.


13.	Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shearer in view of Sobel and further in view of U.S. Patent No. 11157906 (“Arthur Quentin Smith”).
Regarding claim 9, Shearer in view of Sobel teach the data processing apparatus according to claim 1, as discussed above.  The aforementioned references teach the determination of actions per Shearer based on some analysis/processing, but do not make that determination in the manner as further recited, e.g. the additional limitation wherein the one of the plurality of predetermined actions is further determined based on a level of competence of a user of the data processing apparatus.  Rather, the Examiner relies upon SMITH to teach what Shearer and Sobel may otherwise lack, see e.g. Smith’s column 1 line 60 and column 11 line 60 teaching a determined “competency level of the user” to inform the actions that related to an operative security setting. 
Shearer and Sobel both relate to security elements and related choices as posed to a user via a GUI prompt.  Smith teaches a similar selection aspect, particularly as relating to security etc., and hence is similarly directed to some of the user-facing/GUI aspects.  Hence, the references as mentioned are similarly directed and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expand Shearer’s and Sobel’s combined framework to include a user competency consideration, e.g. as taught per Smith, with a reasonable expectation of success, to help the user by tuning the benefits to a user’s level of experience.

Regarding claim 11, Shearer in view of Sobel teach the data processing apparatus according to claim 10, as discussed above.  The aforementioned references teach the determination of actions per Shearer based on some analysis/processing, but do not make that determination in the manner as further recited, e.g. the additional limitation wherein a user of the one of the one or more other data processing apparatuses is a user with a predetermined level of competence.  Rather, the Examiner relies upon SMITH to teach what Shearer and Sobel may otherwise lack, see e.g. Smith’s column 1 line 60 and column 11 line 60 teaching a determined “competency level of the user” to inform the actions that related to an operative security setting. 



Response to Arguments
14.	Applicants’ arguments with respect to the pending claims have been carefully considered but are respectfully moot in view of the newly-formulated grounds of rejection presented herein.  In particular, the newly-cited references Shearer and Sobel read on the claims as amended.
In the interest of expediting prosecution, the Examiner would like to draw Applicants’ attention to TREVOR as discussed below in the section Conclusion, which the Examiner believes is a suitable replacement for Shearer in the rejection of the pending claims.  If Applicants opt to amend or argue in response to this Office Action and its included rejections, the Examiner recommends that Applicants also consider Trevor when making their case for allowability.


Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
US 2014/0283105 Trevor: [0024] and FIG. 2 teaching a certificate/trust choice for a user that informs the communication between the user’s device and another device, and where various options are presented to the user via a GUI that read on the recited “action” elements per Applicants’ claim 1.
US 2014/0181013 Micucci:
US 2014/0359472 Lefor:
US 10986131 Kruse:
US 10374803 Clark:
US 10630674 Bell:
US 2012/0124663 Russo:
US 2009/0019280 Blaikie:
US 9531705 Mehner:
US 8464045 Hendsbee:
US 8321663 Medvinsky:
US 10511601 Huang:
US 10454689 Sarifi Mehr:
US 9332003 Rakshit:
US 2017/0338951 Fu:
US 2016/0037345 Margadoudakis:
US 2015/0074746 Kohno:
US 2015/0074390 Stoback:
US 2014/0157394 Koonjbearry:

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOURJO DASGUPTA whose telephone number is (571)272-7207. The examiner can normally be reached M-F 8am-5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571 272 9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/SHOURJO DASGUPTA/Primary Examiner, Art Unit 2174